Dear Senator Mathewson:
This is in response to your request for an opinion as follows:
         I want to know the legality of Civil Defense Director and Deputy Director using red lights and sirens in emergency situations.
Section 307.095, RSMo 1978, provides:
              Headlamps, when lighted, shall exhibit lights substantially white in color; auxiliary lamps, cowllamps and spotlamps, when lighted, shall exhibit lights substantially white, yellow or amber in color. No person shall drive or move any vehicle or equipment, except a school bus when used for school purposes or an emergency vehicle upon any street or highway with any lamp or device thereon displaying a red light visible from directly in front thereof. [Emphasis added.]
Section 304.022.3(1)-(4), RSMo Supp. 1982, defines an "emergency vehicle" as:
              (1) A vehicle operated as an ambulance, or a vehicle operated by the state highway patrol, police or fire department, sheriff, constable or deputy sheriff, traffic officer or coroner;
              (2) Any vehicle qualifying as an emergency vehicle under section 307.175, RSMo;
              (3) Any wrecker, or tow truck or a vehicle owned and operated by a public utility or public service corporation while performing emergency service;
              (4) Any vehicle transporting equipment designed to extricate human beings from the wreckage of a motor vehicle.
We find no authority in the law for a Civil Defense Director or a Deputy Director to use red lights and sirens in emergency situations.
We note that Section 307.175, RSMo Supp. 1982, provides:
              Motor vehicles and equipment which are operated by any member of an organized fire department, ambulance association, or rescue squad, whether paid or volunteer, may be operated on streets and highways in this state as an emergency vehicle under the provisions of section 304.022, RSMo, while responding to a fire call or ambulance call or at the scene of a fire call or ambulance call and while using or sounding a warning siren and while using or displaying thereon fixed, flashing or rotating blue lights, but sirens and blue lights shall be used only in bona fide emergencies. Permits for the operation of such vehicles equipped with sirens or blue lights shall be in writing and shall be issued and may be revoked by the chief of an organized fire department, organized ambulance association, or rescue squad and no person shall use or display a siren or blue lights on a motor vehicle, fire, ambulance, or rescue equipment without a valid permit authorizing the use. Permit to use a siren or lights as heretofore set out does not relieve the operator of the vehicle so equipped with complying with all other traffic laws and regulations. Violation of this section constitutes a class A misdemeanor.
Pursuant to Section 44.080.2(2), RSMo 1978, political subdivisions are authorized to provide for auxiliary fire and police personnel or other emergency operation units or teams. To the extent that a Civil Defense Director or Deputy Director is a bona fide member of any auxiliary police or fire force or rescue squad and holds a valid permit from the chief of the relevant emergency response unit, the provisions of Section 307.175 apply. See, Opinion No. 152-72, Grellner, 1972 (attached). However, it is our opinion that a Civil Defense Director or Deputy Director may not employ red lights or sirens in emergency situations solely on the basis of his or her status as a Civil Defense Director or Deputy Director.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Opinion No. 152-72